Title: To George Washington from John Hancock, 24 August 1776
From: Hancock, John
To: Washington, George



Sir,
Philada August 24th 1776

The late Conduct of Lord Drummond is as extraordinary, as his Motives are dark and mysterious. To judge the most favourably of his Intentions, it should seem, that an overweening Vanity has betrayed him into a criminal Breach of Honour. But whether his Views were upright, or intended only to mislead and deceive, cannot at present be a Matter of any Importance. In the mean Time, I have the Pleasure to acquaint you, that Congress highly approve of the Manner in which you have checked the officious & intemperate Zeal of his Lordship. Whether his Designs were hostile, or friendly, he equally merited the Reproof you have given him; and I hope for the future he will be convinced, that it is higly imprudent to attract the Attention of the Public to a Character, which will only pass without Censure, when it passes without Notice.
The Congress having considered the Matter thoroughly are of Opinion to decline taking any public or farther Notice of his Lordship, or his Letters; and particularly as you have so fully expressed their Sentiments on the Subject in your Letter to him. It was the Consideration of this point that induced Congress to detain the Express till now. I have the Honour to be with perfect Esteem and Regard Sir your most obedt and very hble Sert

John Hancock Presidt

